Citation Nr: 0938650	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  04-21 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability, to include as secondary to service-connected 
arthritis of the right foot.

2.  Entitlement to service connection for a bilateral 
shoulder disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar spine 
disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for defective vision.

6.  Entitlement to an initial rating in excess of 20 percent 
for arthritis of the right foot.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In May 2006, the Veteran testified 
at a Travel Board hearing.  In October 2006, the Board 
remanded this case for the procurement of records from the 
Social Security Administration (SSA) and to afford the 
Veteran VA examinations.  

In May 2009, the Board remanded this case to afford the 
Veteran another Travel Board hearing as the Veterans Law 
Judge who previously conducted his hearing was no longer with 
the Board.  In August 2009, the Veteran and his daughter 
testified at another Travel Board hearing, held before the 
undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

At his August 2009 Travel Board hearing, the Veteran reported 
that he has been treated at the Tallahassee VA Medical Center 
since approximately one year after his separation from 
service in 1963.  However, a review of the records shows that 
the VA medical records contained in the claims file are only 
dated between 2000 and 2005, with one right foot surgical 
report dated in March 2008.  When reference is made to 
pertinent medical records, especially records in VA's 
possession, VA is on notice of their existence and has a duty 
to assist the veteran to attempt to obtain them.  See Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. 
Derwinski, 1, Vet. App. 37 (1990).  These records should be 
obtained in compliance with VA's duty to assist.  

With regard to the claim for a higher rating for the right 
foot, the Veteran also testified that VA referred him to the 
Mahon Clinic, a private facility, for treatment of his right 
foot.  Records from that facility have not been obtained.  In 
addition, the aforementioned March 2008 surgical report shows 
that the Veteran underwent a fourth digit amputation with 
resection of the fourth metatarsal head of the right foot.  
It is unclear if this procedure was related to the Veteran's 
service-connected right foot arthritis.  As such, the Veteran 
should be afforded a VA examination to make that assessment 
and discern the current level of severity of the right foot.  
In addition, while a VA examiner opined that current right 
ankle disorder was not related to the right foot disorder, he 
provided no rationale.  As such, the VA examiner conducting 
the requested VA examination should also assess if there is 
any etiological relationship between the Veteran's right foot 
arthritis and any current right ankle disability, to include 
on the basis of aggravation.  

Further, the Veteran has not been afforded a VA examination 
to assess the claimed bilateral right shoulder disability.  
Since this case is being remanded for records and the 
foot/ankle evaluation, the examiner should also examine the 
shoulders and opine as to whether any current bilateral 
shoulder disability is related to service.  Pursuant to VA's 
duty to assist, VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or 
medical opinion may be deemed necessary where the record 
contains competent medical evidence of a current diagnosed 
disability, establishes that the Veteran suffered an event, 
injury or disease in service, and indicates that the claimed 
disability may be associated with the established event, 
injury or disease in service.  See Id.  

Finally, on remand the RO/AMC should make arrangements to 
obtain the Veteran's treatment records from Dr. Henry Knowles 
and Dr. Iu Qureshi.  And while the Veteran's recent records 
from the Social Security Administration (SSA) have been 
obtained, it appears that he filed an earlier claim in 1979 
or 1980.  An attempt should be made to obtain these records.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the Veteran's treatment at the 
Tallahassee VA Medical Center and the 
Montgomery VA Medical Center, dated from 
August 1963 to the current time.  If 
there are no records or they are 
unavailable, the record should so state.  

2.  After securing the appropriate 
medical release, request, obtain, and 
associate with the claims file copies of 
all clinical records of the Veteran's 
treatment from the Mahon Clinic, Dr. 
Henry Knowles, and Dr. Iu Qureshi.  

3.  Make arrangements to obtain from SSA 
copies of all the documents or 
evidentiary material that were used in 
considering the Veteran's claim for 
disability benefits filed in 1979 or 
1980.  If there are no records or they 
are unavailable, the record should so 
state.  

4.  Thereafter, schedule the Veteran for 
a VA examination to determine the nature 
and etiology of any current right foot, 
right ankle, and bilateral shoulder 
disabilities.  Any indicated tests, 
including X-rays if indicated, should be 
accomplished.  The examiner should review 
the claims folder prior to examination.  

The examiner should opine as to whether 
it is more likely than not, less likely 
than not, or at least as likely as not, 
that any current right ankle disability 
is related to service.  

The examiner should also whether it is 
more likely than not, less likely than 
not, or at least as likely as not that 
any current right ankle disability is 
proximately due to, or the result of, the 
service-connected right foot arthritis.  
The examiner should also opine as to the 
medical probabilities (less likely than 
not; at least as likely as not; or more 
likely than not) that any current right 
foot disability is permanently aggravated 
by the Veteran's service-connected right 
foot arthritis.  

The examiner should opine as to whether 
it is more likely than not, less likely 
than not, or at least as likely as not, 
that any current bilateral shoulder 
disability is related to service.  

With regard to the right foot arthritis, 
the examiner should address the March 
2008 surgical report which shows that the 
Veteran underwent a fourth digit 
amputation with resection of the fourth 
metatarsal head of the right foot.  The 
examiner should indicate if this 
procedure was related to the Veteran's 
service-connected right foot arthritis.  
The examiner should also opine as to 
whether the Veteran's right foot 
arthritis is severe in nature and provide 
the reasons for or against such a  
medical finding with regard to current 
symptoms.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Finally, the AMC should then readjudicate 
the claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

